

97 HR 1802 IH: Do Your Job Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1802IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Burchett introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Legislative Reorganization Act of 1946 to reduce the rates of pay of Members of Congress during a fiscal year if Congress has not agreed to a concurrent resolution on the budget for such fiscal year, to repeal the automatic appropriation of funds for the salaries of Members of Congress, and for other purposes.1.Short titleThis Act may be cited as the Do Your Job Act.2.Reduction in rates of pay for Members of Congress for failure to agree to budget resolution(a)ReductionSection 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is amended to read as follows:(2)If, by the first day of a fiscal year, both Houses of Congress have not agreed to a concurrent resolution on the budget pursuant to section 301 of the Congressional Budget Act of 1974 for such fiscal year, the annual rate of pay for each of the positions described in paragraph (1) for pay periods occurring during such fiscal year shall be equal to 90 percent of the annual rate of pay for such position for the most recent pay period preceding such fiscal year..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to pay periods occurring after the date of the regularly scheduled general election for Federal office held in November 2022.3.Repeal of automatic appropriation of salaries of Members of Congress(a)RepealEffective with respect to each fiscal year beginning on or after the date of the enactment of this Act, section 130(c) of Public Law 97–51 (2 U.S.C. 4502) is repealed.(b)Conforming amendmentSection 601(a)(1) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(1)) is amended by striking The annual rate of pay and inserting Subject to the availability of appropriations, the annual rate of pay.